TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN







NO. 03-95-00587-CR


NO. 03-95-00588-CR







Benjamin Kirk Bushner, Appellant



v.



The State of Texas, Appellee







FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT


NOS. CR93-0047-B & B-95-0110-S, HONORABLE JOHN E. SUTTON, JUDGE PRESIDING







PER CURIAM



	Appellant pleaded guilty to indictments accusing him of retaliation and failure to
appear, enhanced by previous felony convictions.  The district court found appellant guilty of both
offenses and, pursuant to a plea bargain agreement, assessed punishment in each cause at
imprisonment for thirty years.

	The transcripts contain a written waiver of appeal signed by appellant, his attorney,
and the trial judge.  These documents, which reflect a knowing and voluntary waiver of the right
to appeal, were signed on the same day, but after, the sentences were imposed in open court.

	A defendant who knowingly and intelligently waives his right to appeal may not
thereafter appeal without the consent of the trial court.  Ex parte Dickey, 543 S.W.2d 99 (Tex.
Crim. App. 1976); see also Hurd v. State, 548 S.W.2d 388 (Tex. Crim. App. 1977); Reed v.
State, 516 S.W.2d 680 (Tex. Crim. App. 1974).  There is nothing in the record to indicate that
appellant sought or obtained the permission of the trial court to pursue these appeals.

	The appeals are dismissed.



Before Justices Powers, Aboussie and Kidd

Dismissed on Both Causes

Filed:   November 15, 1995

Do Not Publish